15‐3313‐cr                                                        
United States v. Smith 




                                     In the
              United States Court of Appeals
                          for the Second Circuit
                                               
 
 
                              AUGUST TERM 2016 
                                       
                               No. 15‐3313‐cr 
                                       
                          UNITED STATES OF AMERICA, 
                                   Appellee, 
 
                                       v. 
 
                             EDWARD SMITH, 
                           Defendant‐Appellant. 
                                             
                                      
              On Appeal from the United States District Court 
                  for the Southern District of New York 
                                             
 
                          ARGUED: SEPTEMBER 28, 2016 
                           DECIDED: MARCH 8, 2018 
                                             
 
Before: WINTER and CABRANES, Circuit Judges, and RESTANI, Judge.* 

                                                  

       This case, in which oral argument was heard in September 2016 
but which was held in abeyance pending decision first in United States 
v. Jones, No. 15‐1518, __ F.3d __, slip op. (2d Cir. Oct. 5, 2017), then in 
United States v. Morales, No. 14‐3661 (2d Cir. Jan. 22, 2018), presents the 
following questions: (1) whether the evidence at trial was sufficient to 
prove  possession  of  crack  cocaine  with  intent  to  distribute;  and  (2) 
whether  the  New  York  offense  of  robbery  in  the  second  degree 
constitutes a “crime of violence” as that term was defined in the United 
States  Sentencing  Guidelines  before  August  1,  2016.  The  second 
question is one of first impression. We answer both questions in the 
affirmative and therefore AFFIRM the judgment of October 7, 2015 of 
the United States District Court for the Southern District of New York 
(Katherine Polk Failla, Judge). 

                                                  

                             DANIEL M. TRACER, Assistant United States 
                             Attorney (Thomas McKay and Karl Metzner, 
                             Assistant United States Attorneys, on the 
                             brief), for Geoffrey S. Berman, United States 




       *  Judge Jane A. Restani, of the United States Court of International Trade, 
sitting by designation. 




                                         2 
                            Attorney for the Southern District of New 
                            York, New York, NY, for Appellee. 

                            MATTHEW B. LARSEN, Federal Defenders of 
                            New York Appeals Bureau, New York, NY, 
                            for Defendant‐Appellant.   

                                               

JOSÉ A. CABRANES, Circuit Judge: 

       This case, in which oral argument was heard in September 2016 
but which was held in abeyance pending decision first in United States 
v. Jones, No. 15‐1518, __ F.3d __, slip op. (2d Cir. Oct. 5, 2017), then in 
United States v. Morales, No. 14‐3661 (2d Cir. Jan. 22, 2018), presents the 
following questions: (1) whether the evidence at trial was sufficient to 
prove  possession  of  crack  cocaine  with  intent  to  distribute;  and  (2) 
whether  the  New  York  offense  of  robbery  in  the  second  degree 
constitutes a “crime of violence” as that term was defined in the United 
States  Sentencing  Guidelines  (“Guidelines”)  before  August  1,  2016. 
The  second  question  is  one  of  first  impression.  We  answer  both 
questions  in  the  affirmative  and  therefore  AFFIRM  the  judgment  of 
October  7,  2015  of  the  United  States  District  Court  for  the  Southern 
District of New York (Katherine Polk Failla, Judge). 

                            I. BACKGROUND 

       Defendant‐Appellant  Edward Smith  (“Smith”)  appeals  from a 
District Court judgment entered on October 7, 2015 by Judge Failla. A 
jury convicted Smith of being a felon in possession of a firearm and 




                                       3 
ammunition, in violation of 18 U.S.C. § 922(g)(1), and of possession of 
crack  cocaine  with  intent  to  distribute,  in  violation  of  21  U.S.C.  §§ 
841(a)(1), (b)(1)(C). The District Court imposed a term of one hundred 
twenty months’ imprisonment for each of the two charges, the terms 
to run concurrently. 

       Smith  argues:  (a)  that  the  evidence  introduced  at  trial  was 
insufficient  to  prove  possession  of  crack  cocaine  with  intent  to 
distribute;  and  (b)  that  the  District  Court  miscalculated  his  base 
offense level under the Guidelines because second‐degree robbery, in 
New York law, is not a “crime of violence” as the term is defined in 
the applicable version of the Guidelines. 

                             II. DISCUSSION 

                        A. Sufficiency of the Evidence 

       Smith  argues  that  the  evidence  presented  at  trial  was 
insufficient  to  prove  possession  of  crack  cocaine  with  intent  to 
distribute.  The  officers’  testimony  that  they  recovered  bags  of  crack 
cocaine  from  him  at  the  police  station  could  not  have  been  true,  he 
argues,  because  he  “was  bleeding  from  his  hands  on  the  night  in 
question,” whereas “the baggies allegedly recovered from [him] were 
bloodless.”  Br.  Appellant  15–16.  The  bags  thus  could  not  have  been 
“pried from his bleeding and tightly[ ]clenched hands.” Id. at 16. 

       A  court  reviewing  a  conviction  entered  pursuant  to  a  jury 
verdict for sufficiency of the evidence must affirm the conviction if it 
determines that “after viewing the evidence in the light most favorable 




                                       4 
to  the  prosecution,  any  rational  trier  of  fact  could  have  found  the 
essential elements of the crime beyond a reasonable doubt.” Musacchio 
v.  United  States,  136  S.  Ct.  709,  715  (2016)  (emphasis  in  original) 
(quoting  Jackson  v.  Virginia,  443  U.S.  307,  319  (1979));  see  also  United 
States v. Daugerdas, 837 F.3d 212, 221 (2d Cir. 2016). 

       We conclude that there was sufficient evidence to convict Smith. 
The officers involved in Smith’s arrest testified at trial that they did not 
search Smith until they were back at the police station because a hostile 
crowd had gathered at the scene of the arrest. They also testified that 
as  they  prepared  to  search  Smith  at  the  station,  Smith  removed 
something from his pocket and clenched it in his fist. When they pried 
Smith’s  fist  open,  they  discovered  a  plastic  bag  containing  fourteen 
smaller plastic bags of crack cocaine. Even if no blood was found on 
the  fourteen  smaller  plastic  bags,  the  jury  might  reasonably  have 
inferred  from  the  officers’  testimony  that  Smith’s  hands  were  no 
longer bleeding by the time he arrived at the police station. The jury 
might  also  reasonably  have  inferred  that  Smith’s  hands  were  still 
bleeding but that no blood was on the smaller bags because they were 
enclosed within the larger plastic bag. The government’s choice not to 
introduce the larger plastic bag into evidence did not require the jury 
to reject this second possible inference or to conclude that the officers’ 
testimony was not credible. 

                    B. Calculation of Base Offense Level 

       Smith also argues that the District Court miscalculated his base 
offense  level  under  the  Guidelines  because  robbery  in  the  second 




                                        5 
degree,  in  violation  of  New  York  Penal  Law  section  160.10,  is  not  a 
“crime of violence” as the term is defined in the applicable version of 
the Guidelines. 

       We  review  the  District  Court’s  calculation  for  plain  error 
because Smith did not object to the calculation in the District Court. 
See United States v. Hargrett, 156 F.3d 447, 451 (2d Cir. 1998). Plain error 
exists  when:  “(1)  there  is  an  error;  (2)  the  error  is  clear  or  obvious, 
rather  than  subject  to  reasonable  dispute;  (3)  the  error  affected  the 
appellant’s  substantial  rights,  which  in  the  ordinary  case  means  it 
affected the outcome of the district court proceedings; and (4) the error 
seriously  affects  the  fairness,  integrity[,]  or  public  reputation  of 
judicial proceedings.” United States v. Marcus, 560 U.S. 258, 262 (2010) 
(internal  quotation  marks  and  brackets  omitted).  In  the  review  of  a 
sentence,  however,  the  plain  error  standard  is  not  applied 
“stringently,” since “the cost of correcting an unpreserved error is not 
as great as in the trial context.” United States v. Gamez, 577 F.3d 394, 397 
(2d Cir. 2009).  

       At the time of Smith’s sentencing, the Guidelines defined “crime 
of violence” as “any offense under federal or state law, punishable by 
imprisonment  for  a  term  exceeding  one  year,  that—(1)  has  as  an 
element  the  use,  attempted  use,  or  threatened  use  of  physical  force 
against the person of another, or (2) is burglary of a dwelling, arson, 
or extortion, involves use of explosives, or otherwise involves conduct 
that  presents  a  serious  potential  risk  of  physical  injury  to  another.” 




                                         6 
Guidelines  Manual  §  4B1.2(a)  (U.S.  Sentencing  Comm’n  2014).1 
Paragraph (1) is known as the “force clause”; the part of paragraph (2) 
beginning  with  “or  otherwise  involves”  is  known  as  the  “residual 
clause.”  The  residual  clause  was  removed  from  the  Guidelines 
effective  August  1,  2016  because  the  United  States  Sentencing 
Commission  had  determined  the  phrase  to  be  unconstitutionally 
vague  in  light  of  the  Supreme  Court’s  decision  in  Johnson  v.  United 
States, 135 S. Ct. 2551 (2015). See United States v. Jones, No. 15‐1518, __ 
F.3d __, slip op. at 7 n.1 (2d Cir. Oct. 5, 2017). The Supreme Court had 
held  in  Johnson  that  the  identically  worded  residual  clause  of  the 
Armed  Career  Criminal  Act,  18  U.S.C.  §  924(e)(2)(B)(ii),  was 
unconstitutionally vague.  Johnson,  135 S.  Ct. at 2554.  The Guidelines 
residual  clause  has  since  been  held,  however,  to  be  constitutional. 
Beckles v. United States, 137 S. Ct. 886, 892 (2017). 

        The District Court calculated Smith’s base offense level as 20. To 
come to this result it first found, tacitly, that Smith’s conviction in this 
federal  proceeding  for  unlawful  possession  of  a  firearm  and 


        1 The applicable version of the Sentencing Guidelines is the version in effect 
on the day the defendant is sentenced. See 18 U.S.C. § 3553(a)(4)(A)(ii) (2012); United 
States v. Jones, No. 15‐1518, __ F.3d __, slip op. at 10 n.3 (2d Cir. Oct. 5, 2017). Smith 
was  sentenced  on  October  1,  2015.  See  App.  Appellant  633–713  (transcript  of 
sentencing). The applicable Guidelines Manual is therefore the 2014 version, which 
remained  in  effect  until  November  1,  2015.  Compare  Guidelines  Manual  i  (U.S. 
Sentencing  Comm’n  2014)  (indicating  that  the  2014  version  incorporates 
amendments to the Guidelines up through the amendments effective November 1, 
2014), with Guidelines Manual i (U.S. Sentencing Comm’n 2015) (indicating that the 
2015  version  incorporates  amendments  to  the  Guidelines  up  through  the 
amendments effective November 1, 2015). 




                                            7 
ammunition followed a conviction on March 30, 2005 for robbery in 
the second degree in violation of New York Penal Law section 160.10. 
It  then  implicitly  concluded  that  second‐degree  robbery  met  the 
definition of a crime of violence in section 4B1.2(a) of the Guidelines. 
The  applicable  provision  of  the  Guidelines,  section  2K2.1(a)(4)(A), 
therefore fixed Smith’s base offense level at 20. 

       We  have  not  yet  decided  whether  the  New  York  offense  of 
second‐degree  robbery  is  a  crime  of  violence  under  either  the  force 
clause  or  the  residual  clause  of  section  4B1.2(a)  of  the  Guidelines  in 
effect when Smith was sentenced. 

       We have recently held, however, that the New York offense of 
first‐degree robbery is a crime of violence under the then‐applicable 
residual clause of section 4B1.2(a) of the Guidelines. Jones, __ F.3d __. 
In Jones, we noted that the official commentary on section 4B1.2 of the 
2014 version of the Guidelines—also the relevant version in this case—
explicitly names robbery as a crime of violence. See id., slip op. at 15–
16;  see  also  Guidelines  Manual  §  4B1.2  application  note  1,  at  para.  2 
(“‘Crime  of  violence’  includes  murder,  manslaughter,  kidnapping, 
aggravated  assault,  forcible  sex  offenses,  robbery,  arson,  extortion, 
extortionate extension of credit, and burglary of a dwelling.”). We also 
noted that an official Guidelines commentary provision is controlling 
unless  it  “(1)  conflict[s]  with  a  federal  statute,  (2)  violate[s]  the 
Constitution,  or  (3)  [is]  plainly  erroneous  or  inconsistent  with  the 
Guidelines provision[ it] purport[s] to interpret.” Jones, slip op. at 16 
(citing Stinson v. United States, 508 U.S. 36, 45 (1993)). None of these 
exceptions  applied  in  Jones.  Id.  at  16.  We  then  confirmed  that  the 




                                        8 
meaning of “robbery” in the Guidelines commentary encompassed the 
offense of first‐degree robbery within the meaning of New York law. 
We did so in part by finding that the first element of the New York 
first‐degree‐robbery  statute  fell  within  the  generic  definition  of 
robbery in all American jurisdictions. Compare N.Y. Penal Law § 160.15 
(“A  person  is  guilty  of  robbery  in  the  first  degree  when  he  forcibly 
steals property . . . .”), with Jones, slip op. at 17 (“[A]ll fifty states define 
robbery, essentially, as the taking of property from another person or 
from  the  immediate  presence  of  another  person  by  force  or  by 
intimidation.” (emphasis omitted) (quoting United States v. Walker, 595 
F.3d 441, 446 (2d Cir. 2010)). We concluded that the New York offense 
of  first‐degree  robbery  constituted  a  crime  of  violence  under  the 
residual clause of section 4B1.2(a)(2) of the Guidelines. See Jones, slip 
op. at 16–17, 19.  

       The rationale of Jones is directly applicable to this case. In New 
York law, the first element of second‐degree robbery is the same as the 
first element of first‐degree robbery. Compare N.Y. Penal Law § 160.10 
(“A person is guilty of robbery in the second degree when he forcibly 
steals property . . . .”), with id. § 160.15 (“A person is guilty of robbery 
in  the  first  degree  when  he  forcibly  steals  property  .  .  .  .”).  The  first 
elements of both provisions, taken on their own, bring these offenses 
within the scope of the generic definition of robbery that we discussed 
in Jones. It is thus unnecessary to consider the differences between the 




                                          9 
other  elements  of  the  first‐degree‐robbery  statute  and  the  other 
elements of the second‐degree‐robbery statute.2 

        For these reasons we hold that the New York offense of robbery 
in the second degree is within the meaning of “crime of violence” as 
defined in section 4B1.2(a) of the Guidelines that were in effect when 
Smith was sentenced.3 The District Court’s calculation of Smith’s base 
offense level was therefore not erroneous. 

                                 III. CONCLUSION 

        In summary, we hold as follows: 

        (1) the evidence presented at Smith’s trial was sufficient to prove 
            possession of crack cocaine with intent to distribute; and 

        (2) because  the  New  York  offense  of  robbery  in  the  second 
            degree constitutes a crime of violence within the meaning of 
            the United States Sentencing Guidelines in effect when Smith 


        2   Smith  argues  that  second‐degree  robbery  cannot  qualify  as  a  crime  of 
violence  under  the  force  clause  of  section  4B1.2(a)(1)  of  the  Guidelines.  See  Br. 
Appellant  22–27.  But  because  we  concluded  in  Jones  that  first‐degree  robbery 
qualified as a crime of violence under the residual clause, and because we see no 
relevant difference between New York’s first‐ and second‐degree‐robbery statutes, 
it is not necessary to address Smith’s argument about the force clause. 

          As  we  noted  above,  the  residual  clause  was  replaced  with  different 
        3

language  as  of  August  1,  2016.  Our  holding  thus  applies  only  to  sentencing 
decisions  made  under  the  Guidelines  in  effect  before  that  date.  See  supra  text 
following  note  1.  We  note,  however,  that  the  replacement  language  expressly 
names “robbery” as one of the crimes of violence. See Guidelines Manual § 4B1.2(a)(2) 
(U.S. Sentencing Comm’n 2016). 




                                             10 
   was  sentenced  on  October  1,  2015,  the  District  Court’s 
   calculation of Smith’s base offense level was not erroneous. 

We AFFIRM the District Court’s judgment of October 7, 2015.  




                            11